The State of TexasAppellee/s




                        Fourth Court of Appeals
                              San Antonio, Texas
                                   February 7, 2014

                                 No. 04-13-00770-CR

                                 Tiffany NEMECEK,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                   From the 355th District Court, Hood County, Texas
                               Trial Court No. CR12464
                   The Honorable Ralph H. Walton Jr., Judge Presiding


                                    ORDER
       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due March 7, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court